Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 29, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129341(37)(39)(41)(44)                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  IN RE PETITION BY TREASURER OF                                                                      Stephen J. Markman,
  WAYNE COUNTY FOR FORECLOSURE                                                                                       Justices
  _________________________________________
  WAYNE COUNTY TREASURER,

          Petitioner,

  and 

  MATTHEW TATARIAN and MICHAEL KELLY,
          Intervening Parties-Appellants,
                                                                             SC: 129341
  v                                                                          CoA: 261074
                                                                             Wayne CC: 02-220192-PZ
  PERFECTING CHURCH,
             Respondent-Appellee.
  __________________________________________


                  On order of the Chief Justice, motions by High Praise Cathedral of Faith
  Ministries and by Westhaven Manor, LDHA LP for leave to file briefs amicus curiae are
  considered and they are GRANTED. The motion by the Michigan State Housing
  Development Authority for leave to participate in oral argument is DENIED. The motion
  by petitioner Wayne County Treasurer for extension to June 16, 2006 of the time for
  filing its brief is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 10, 2006                        _________________________________________
                                                                              Clerk